Cite as 2014 Ark. App. 347

                 ARKANSAS COURT OF APPEALS
                                        DIVISION III
                                       No. CR-13-635


                                                  Opinion Delivered   June 4, 2014
DEANDRE CONNORS
                               APPELLANT          APPEAL FROM THE PULASKI
                                                  COUNTY CIRCUIT COURT, FIFTH
                                                  DIVISION [NO. CR-11-3265]
V.
                                                  HONORABLE WENDELL GRIFFEN,
                                                  JUDGE

STATE OF ARKANSAS                                 AFFIRMED; MOTION TO
                                  APPELLEE        WITHDRAW GRANTED



                           JOHN MAUZY PITTMAN, Judge

       Appellant was found guilty by a jury of possession of a controlled substance (cocaine)

with intent to deliver and possession of drug paraphernalia with intent to use it to process or

pack a controlled substance. He was sentenced as a habitual offender to consecutive prison

terms totaling forty-one years in the Arkansas Department of Correction.

       Pursuant to Anders v. California, 386 U.S. 738 (1967), and Arkansas Supreme Court

Rule 4-3(k),1 appellant’s counsel has filed a motion to be relieved, stating that there is no

merit to the appeal. The motion is accompanied by an abstract and addendum of the

proceedings below, including all objections and motions decided adversely to appellant, and

a brief in which counsel explains why there is nothing in the record that would support an

appeal. The clerk of this court served appellant with a copy of his counsel’s brief and notified

       1
        We note for the benefit of appellant’s counsel that this rule was amended in 2008,
resulting in former Rule 4-3(j) being redesignated as 4-3(k).
                                 Cite as 2014 Ark. App. 347

him of his right to file a pro se statement of points for reversal within thirty days. Appellant

has filed no such statement.

       From our review of the record and the brief presented to us, we find compliance with

Rule 4-3(k) and that the appeal is without merit. Accordingly, counsel’s motion to withdraw

is granted, and the judgment of conviction is affirmed.

       Affirmed; motion to withdraw granted.

       HIXSON and WOOD, JJ., agree.

       Danny R. Williams, for appellant.

       No response.




                                               2